Citation Nr: 1615864	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  07-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

In May 2010, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been reviewed and associated with the claims file.  

In July 2010 the Board remanded the case for additional development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU.

In October 2011, the VA notified the Veteran that the evaluation of his service-connected prostate cancer has been reduced from 100 percent to 20 percent disabling effective January 1, 2012.  Given the reduction, the combined evaluation for all of the Veteran's service-connected disabilities was reduced from 100 percent to 60 percent as of January 1, 2012.  

The Board notes that given the reduction of the Veteran's combined rating, his claim for TDIU should now be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Board notes it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus also required to remand the appeal so that it can be referred to the Director of Compensation Service.

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After completion of the above, forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

3.  After completion of the above development, the Veteran's claim must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




